The plaintiffs’ motion to dismiss, dated September 29, 1977, in the appeal from the Court of Common Pleas in Fairfield County at Stamford is denied by the court without prejudice to full argument at the time the appeal is heard and, in connection with that appeal, the trial court is directed to fix a reasonable time for the filing of any requests for findings and draft findings.
The plaintiffs’ motion, dated November 8, 1977, to dismiss the appeal from the Court of Common Pleas in Fairfield County at Stamford is denied by the court.